Citation Nr: 1606090	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  11-25 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for unspecified gastritis and gastroduodenitis.

2.  Entitlement to service connection for panic disorder with agoraphobia.

3.  Entitlement to service connection for a left ankle disability.  

4.  Entitlement to an initial disability for small central protrusion at L5-S1, multiple small Schmorl' s nodes at the thoracolumbar spine (intervertebral disc syndrome, lumbar muscle spasm) greater than 10 percent from February 13, 2009, to April 14, 2011, and as 20 percent disabling since April 15, 2011.  

5.  Entitlement to a disability rating greater than 50 percent for posttraumatic stress (PTSD).




REPRESENTATION

Appellant represented by:	Eric Gang, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the U.S. Army from January 1997 to September 1997 and from July 2002 to February 2009 to include service in Southwest Asia during the Persian Gulf War.  He was awarded the Combat Action Badge. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2009, August 2011, and August 2012, by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan and Guaynabo Puerto Rico.  

The issues of entitlement to higher disability ratings for lumbar disc disease with muscle spasm and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served on active duty in Southwest Asia during the Persian Gulf War. 

2.  The Veteran's symptoms of unspecified gastritis and gastroduodenitis have been medically linked to Brunner's gland hypertrophy and duodenitis with mild gastroesophageal reflux disease (GERD); the competent medical and most probative evidence fails to establish that these disorders were present in service and there is no evidence relating them to service.

3.  The Veteran is service-connected for PTSD, and the panic attacks and social isolation he experiences as a consequence of this disability are contemplated by the 50 percent disability rating assigned; there is no competent and credible evidence that he has additional disability involving panic disorder with agoraphobia that is not already compensated.

4.  The competent medical and most probative evidence of record reflects that the Veteran's in-service left ankle sprains were acute and transitory, and a continuing permanent disability was not then present; a preponderance of the evidence fails to establish that the Veteran has been diagnosed with a left ankle disability at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Brunner's gland hypertrophy and duodenitis with GERD are not met.  38 U.S.C.A §§ 1110, 1112, 1113, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).

2.  The criteria for service connection for panic disorder with agoraphobia are not met.  38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the service connection issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in March 2009, March 2011, and July 2012.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service records including Social Security Administration (SSA) records have been obtained and are viewable on the Virtual VA and Veterans Management Benefits System electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in August 2009, June 2011, and August 2012.  The Board finds that these VA examinations are more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history to support the conclusions reached.  The evidence of record is sufficient to decide the claims and no additional examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  



II.  Law and Analysis

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal complaints (excluding structural gastrointestinal disorders)) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, in regulations, warrants the presumption of service connection resulting from an illness or from any combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws of the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness or a chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98. 

As noted above, the record confirms that the Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War.  As such, the aforementioned Persian Gulf statutory and regulatory provisions are applicable in this case.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A.  Duodenitis and Gastritis

The Veteran claims that he developed gastrointestinal problems as a result of an undiagnosed illness caused by environmental hazards (smoke from burning fires or dust) from his service in the Persian Gulf War. 

Service treatment records make no reference to any gastrointestinal problems, either in the way of relevant subjective complaints or objective clinical findings that provide a basis for a diagnosis of duodenitis or GERD.  

The post-service evidence shows the Veteran underwent a VA general medical examination in August 2009, within months of service discharge.  However, with the exception of hemorrhoids, he denied any pertinent gastrointestinal symptoms including, nausea, vomiting, indigestion, heartburn, regurgitation, or abdominal pain.  The abdominal/gastrointestinal examination was normal.  Subsequently dated VA treatment records show that a diagnosis of unspecified gastritis and gastroduodenitis had been included on the Veteran's problem list beginning in December 2010.  

The Veteran underwent a VA Gulf War examination in June 2011.  The examiner reviewed the Veteran's medical history, recorded his current complaints, and conducted an appropriate examination.  The Veteran reported that he first experienced frequent nausea and abdominal discomfort several months earlier.  The symptoms usually started in the afternoon and continued into the night when he would vomit residual food and greenish fluid.  He also reported additional symptoms of diarrhea, heartburn, and abdominal swelling.  He was given medication for the discomfort.  An upper GI report showed mild GERD and Brunner's gland hypertrophy and duodenitis, which the examiner noted was a diagnosable chronic multisymptom illness with a partially explained etiology.  He then concluded that the condition was not caused by or a result of any specific exposure event experienced by the Veteran during his service in Southwest Asia.  The basis of this opinion was that there was no medical evidence, or medical literature, supporting an etiologic link between GERD, gastritis, or duodenitis to any exposure to fumes, dust, smoke or any other environmental hazard experienced by the Veteran during his service.  

In this case, the Veteran suffers from GERD and Brunner's gland hypertrophy and duodenitis.  Because he has been diagnosed with known clinical diagnoses, to the extent that his claim for unspecified gastritis and gastroduodenitis is due to undiagnosed illnesses incurred during Persian Gulf service under 38 C.F.R. § 3.317, it is precluded.  See also VAOPGCPREC 8-98.

Based on the foregoing, the Board is unable to attribute the Veteran's currently diagnosed duodenitis and GERD to his military service.  In this case, the weight of the competent and credible evidence establishes that the symptomatology associated with these disorders first manifested after service separation and did not manifest in service.  In particular, service treatment records show neither complaints nor evidence of duodenitis or GERD.  The fact that no pertinent gastrointestinal problems were actually identified prior to 2010 is evidence that weighs against the claim.  While not a dispositive factor, the lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Furthermore, there is no medical evidence linking duodenitis and GERD to the Veteran's military service and he has not submitted any medical opinion that relates it to his service/events therein.  See Hickson v. West, 12 Vet. App. 247.  Here, the VA opinion is the most probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file and is supported by rationale.  The examiner considered the relevant history as contained in medical records and discussed the Veteran's symptoms in the context of that history.  The examiner had sufficient facts and data before him and was able to address fully the salient question as to the origin of the Veteran's current GERD and duodenitis and its relationship to military service.  The claims folder contains no competent medical evidence refuting this opinion.

As the preponderance of the evidence is against the claim for service connection Brunner's gland hypertrophy and duodenitis with GERD, the claim must be denied.



B.  Panic Disorder with Agoraphobia

Having reviewed the evidence of record, the Board finds that service connection for panic attacks with agoraphobia (as separate from the Veteran's currently service-connected PTSD) is not warranted.  Essentially, the weight of the medical evidence indicates that his panic attacks and social isolation are manifestations of his currently service-connected PTSD.  In this case, during a VA PTSD examination in June 2011, the Veteran specifically denied panic attacks.  It was noted that he met the criteria for a diagnosis for PTSD and no other mental disorders were diagnosed.  Also of record is a medical opinion from a private licensed clinical counselor who concluded the Veteran's panic attacks were clinically consistent with PTSD and that his increased isolation resulted in agoraphobia after his separation from service during his adjustment to civilian life.  See Medical Opinion from A.L. Gould, PCC, dated November 8, 2011.  Thus, to the extent that panic disorder with agoraphobia has been complained of or otherwise documented, the Board finds that it is part and parcel of the Veteran's service-connected PTSD disability and is being compensated as part of his disability evaluation for this condition.  Accordingly, in the present case, service connection is not warranted on an independent basis for these problems. 

It is important to recognize that the Veteran is not entitled to be doubly compensated for the same disability symptoms.  The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The rationale behind this "rule against pyramiding" is that a claimant should not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  The claimed panic disorder with agoraphobia encompasses the same symptomatology as, and cannot be separated from, the Veteran's already service-connected PTSD and the Veteran has already been fully compensated for this disability, to include his panic and isolation symptomatology.  Absent evidence of a psychiatric disorder with distinct symptomatology, service connection cannot be granted as such an award would be duplicative of his already service-connected PTSD and would amount to impermissible pyramiding.

Any issue as to a separate and distinct disability rating for panic disorder with agoraphobia can only be accomplished by way of an increased rating claim for PTSD.  Accordingly, the Board finds that the claim of entitlement to service connection for panic disorder with agoraphobia as a separate disability must be denied.

C. Left Ankle

The Board finds that the primary impediment to a grant of service connection is the absence of medical evidence of a current disability.  Here, the greater weight of the competent and credible evidence indicates that the Veteran has not been found to have a left ankle disability at any time during the appeal period. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service treatment records show that in October 2002, the Veteran was seen for complaints of left ankle pain of five days duration after a road march.  The clinical impression was left ankle sprain, which was treated conservatively with an ace wrap, ice, and elevation.  An entry dated in early December 2007, shows he was seen for a second left ankle sprain after a fall and inversion injury.  During a follow-up evaluation in January 2008, the Veteran was able to ambulate, but still had some pain in the lateral malleolus region when running.  There are no records of additional follow-up evaluations or clinical findings during the Veteran's remaining time in service to suggest that these injuries resulted in a chronic disease process or that provide a basis for a current left ankle diagnosis.  It appears he continued to serve until his separation in 2009 without any further complaints or treatment.

The Veteran later underwent a VA examination in August 2009, within months of service discharge.  The examiner reviewed the Veteran's medical history, recorded his current complaints, and conducted an appropriate examination.  With the exception of low back pain, the Veteran denied any pertinent musculoskeletal history of symptoms including specific left ankle complaints and no objective clinical findings are documented.

There are also no ongoing complaints or treatment for any acute left ankle symptoms until 2011, almost 2 years later, when the Veteran was seen for complaints of mild left ankle pain.  He gave a history of left ankle sprain during active service.  Since then the Veteran has had continued left ankle pain and occasional swelling.  The diagnostic impression was left ankle pain.  An X-ray of the left foot showed calcaneal spurs, subluxation at the second toe of the distal interphalangeal joint, and degenerative changes at the toes and first metatarsophalangeal joint, but was otherwise negative for left ankle findings.  See VA clinical records dated May 17, 2011 and July 26, 2011.  

The Veteran underwent a VA examination in August 2012, for the specific purpose of obtaining an opinion as to whether or not any current left ankle disability could be related to service.  The examiner reviewed the claims file, including service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected by these records.  The Veteran's in-service left ankle injury was also noted.  The clinical impression was left ankle sprain resolved.  He states that his left ankle condition remains the same with intermittent pain and swelling and that he underwent physical therapy in 2011.  Current X-rays of the left ankle showed no abnormal findings.

Based on this evidence, the Board finds that the weight of the probative evidence indicates that service connection for a left ankle disability is not warranted.  There is no medical evidence establishing that the Veteran currently suffers from a currently diagnosed residual disability as a result of the left ankle sprains during service.  There is no disputing the service treatment records that document treatment for left ankle sprains.  But merely establishing treatment for symptoms while in service is not tantamount to establishing service connection because there also has to be chronic residual disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent evidence to exist).  The most probative evidence suggests that the Veteran's left ankle sprains completely resolved by the time of service discharge and that a chronic residual disability was not then present. 

Also, as has been noted, the post-discharge evidence of record does not contain any notation indicating a current diagnosis of a residual left ankle disability.  The Veteran is competent to endorse ongoing symptoms of pain and swelling.  However while these symptoms are capable of lay observation, they are not equivalent to a diagnosis of an actual disability.  The Veteran has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show any identifiable left ankle pathology.  Moreover, the VA examiner found no sufficient clinical evidence to warrant a diagnosis of left ankle disability.  The examination report is unrebutted by any other medical evidence to the contrary. See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  So, although the Veteran may indeed experience some sort of recurring left ankle symptoms, in the absence of competent evidence which suggests that that these symptoms constitute a chronic disability attributable to his in-service injury, the Board has no basis on which to award service connection.

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet.App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Because there was no left ankle disorder diagnosed at any time since the claim was filed, and there remains no current evidence of such a claimed disorder, no valid claim for service connection exist.  Based on this evidentiary posture, service connection cannot be awarded.

As the preponderance of the evidence is against the claim for service connection for a left ankle disability, the claim must be denied.


III.  Additional Considerations and Conclusions

With respect to all three claims, consideration has of course been given to the Veteran's assertions that his claimed duodenitis/GERD, panic disorder with agoraphobia, and left ankle disability are related to military service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the process of diagnosing such disorders and/or their etiology falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to report that he has had stomach problems, panic attacks, social isolation, and left ankle pain, during and since service.  However, he is not competent to diagnose a chronic disabilities or to opine on the relationship between his in-service activities and any currently diagnosed disabilities.  In this case, with these issues, such assessments are not simple in nature and cannot be based on observable symptoms alone and require specialized training, clinical testing, and medical knowledge for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence and lacks probative value. 

Accordingly, the preponderance of the evidence is against each of the claims addressed in this decision, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for duodenitis and GERD is denied.

Service connection for panic disorder with agoraphobia is denied.

Service connection for a left ankle disability is denied.  


REMAND

The Veteran contends that his service-connected PTSD and lumbar disc disease with muscle spasm are more disabling than the current evaluations reflect.  He asserts, and the medical evidence suggests, that his disabilities may have increased in severity.  

Review of the record shows, the Veteran participated in a partial hospitalization and intensive outpatient program for major depression in September 2014.  Prior to that, his most recent VA psychiatric examination was in June 2011.  The record also shows that he has not been afforded a pertinent VA examination of his lumbar spine disability since April 2011, and there is very little evidence in the claims file since then which adequately describes the nature and extent of this disability.  As there may have been significant changes in both service-connected disabilities since 2011, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a remand is necessary to afford the Veteran current VA examinations.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1. Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for his PTSD and lumbar disc disease that are not already in the claims file.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the current degree of severity of his PTSD.  The claims file must be made available to the examiner and a notation that this record review took place should be included in the evaluation report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should set forth all examination findings, together with the rationale for the comments and opinions expressed.

All signs and symptoms of the Veteran's PTSD should be reported in detail. Also, the examiner is requested to use a multiaxial assessment, assign a Global Assessment of Functioning (GAF) score, explain what the assigned score represents in terms of the Veteran's psychological, social, and occupational functioning.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the current degree of severity of his lumbar disc disease.  The claims file must be made available to the examiner and a notation that this record review took place should be included in the evaluation report.  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should set forth all examination findings, together with the rationale for the comments and opinions expressed.

The examiner should then:

a) conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

b) discuss the presence (including degree) or absence of muscle spasm, guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis-as well as the presence (including degree) or absence of ankylosis (favorable) of the Veteran's lumbar spine or entire spine. 

c) describe all neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected lumbar disc disease.  The examiner should discuss the severity of any radiculopathy or neuropathy found to be present in the lower extremities and indicate whether the degree of impairment is best characterized as mild, moderate, moderately severe, or severe.

d) provide findings responsive to the criteria for rating intervertebral disc syndrome (IDS) and specifically, comment on the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician), if there are any, in the last 12-month period. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


